                            UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                              DOCKET NO. 3:16-cr-100-MOC

 UNITED STATES OF AMERICA,                        )
                                                  )
                                                  )
                                                  )
 Vs.                                              )                        ORDER
                                                  )
 ERICK YAHIR RODRIGUEZ-                           )
 SALOMON,                                         )
                                                  )
                  Defendant.                      )



        THIS MATTER is before the Court on Defendant’s pro se “Motion Pursuant to 18

U.S.C. 3582(c)(1)(A) and Amendments and Changes to § 922(g) Convictions.” (Doc. No. 113).

        Defendant was convicted in this Court of conspiracy to distribute and possess with intent

to distribute 500 grams or more of a mixture or substance containing methamphetamine, 21

U.S.C. §§ 841(b)(1)(A), 846. The Court sentenced Petitioner to 210 months’ imprisonment. At

sentencing, the Court applied a two-level enhancement under U.S.S.G. § 2D1.1 based on

possession of a firearm. Defendant now claims in his pending motion that he is entitled to relief

from his two-level gun enhancement under the Supreme Court’s 2019 decision in Rehaif v.

United States, 139 S. Ct. 2191 (2019). For the following reasons, the Court disagrees.

        A person who “knowingly violates” certain subsections of § 922, including § 922(g),

“shall be” subject to penalties of up to 10 years’ imprisonment. 18 U.S.C. § 924(a)(2). The text

of § 922(g) in turn provides that it “shall be unlawful for any person ..., being an alien ... illegally

or unlawfully in the United States,” to “possess in or affecting commerce, any firearm or

ammunition.” The United States held in Rehaif that, in a prosecution under §§ 922(g) and


                                                      1
               924(a)(2), the Government must prove “both that the defendant knew he possessed a firearm and

               that he knew he belonged to the relevant category of persons barred from possessing a firearm.”

               139 S. Ct. at 2200. Rehaif simply does not apply to Defendant’s case because Defendant was not

               convicted under §§ 922(g) and 924(a)(2). In any event, Rehaif does not apply retroactively on

               collateral review. In re Wright, No. 19-13994-A, 2019 WL 5800218, at *2 (11th Cir. Nov. 7,

               2019). In sum, Defendant is not entitled to relief under Rehaif.

                                                         ORDER

                       IT IS, THEREFORE, ORDERED that Defendant’s pro se “Motion Pursuant to 18

               U.S.C. 3582(c)(1)(A) and Amendments and Changes to § 922(g) Convictions,” (Doc. No. 113),

               is DENIED.

Signed: January 22, 2020




                                                               2
